Matter of DiNunzio v Zylinski (2019 NY Slip Op 06342)





Matter of DiNunzio v Zylinski


2019 NY Slip Op 06342


Decided on August 22, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 22, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, CARNI, LINDLEY, AND CURRAN, JJ.


721 CAF 18-00299

[*1]IN THE MATTER OF MICHAEL E. DINUNZIO, PETITIONER-RESPONDENT,
vCHARLENE N. ZYLINSKI, RESPONDENT-APPELLANT. (APPEAL NO. 6.) 


CHARLES J. GREENBERG, AMHERST, FOR RESPONDENT-APPELLANT.
HOGANWILLIG, PLLC, AMHERST (REBECCA M. KUJAWA OF COUNSEL), FOR PETITIONER-RESPONDENT. 
KELLY L. BALL, BUFFALO, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Deanne M. Tripi, J.), entered January 16, 2018. The order denied respondent's motion to vacate a prior order entered on January 25, 2017. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of DiNunzio v Zylinski ([appeal No. 1] — AD3d — [Aug. 22, 2019] [4th Dept 2019]).
Entered: August 22, 2019
Mark W. Bennett
Clerk of the Court